%n-is
                                 ELECTRONIC RECORD




COA #      02-14-00158-CR                        OFFENSE:        64.01


           Allen F. Calton v. The State of
STYLE:     Texas                                 COUNTY:         Tarrant

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    213th District Court


DATE:06/25/15                      Publish: NO   TC CASE #:      0843168D




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:   Allen F. Calton v. The State of Texas        CCA#:          saa^£
         APfBLLANT^                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         H£FU$&                                      JUDGE:
DATE:                                                SIGNED:                            PC:_
JUDGE:                                                PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD